BLD-177                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1148
                                       ___________

                             LARRY DEAN DUSENBERY,
                                               Appellant

                                             v.

                            WARDEN ALLENWOOD USP
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-17-cv-02402)
                    District Judge: Honorable Christopher C. Conner
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
        Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    April 12, 2018
           Before: RESTREPO, BIBAS, and NYGAARD, Circuit Judges

                             (Opinion Filed: April 24, 2018)
                                      _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se appellant Larry Dusenbery, a federal prisoner currently confined in USP-

Allenwood, appeals from an order of the United States District Court for the Middle


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
District of Pennsylvania dismissing for lack of jurisdiction his petition for habeas corpus

under 28 U.S.C. § 2241. For the reasons set forth below, we will summarily affirm the

District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 1994, Dusenbery was convicted by a jury in the United States District Court for

the Northern District of Ohio of engaging in a conspiracy to distribute more than five

kilograms of cocaine hydrochloride, in violation of 18 U.SC. § 846. Prior to trial, the

Government filed an information pursuant to 21 U.S.C. § 851, notifying Dusenbery that it

would rely on three previous felony convictions when seeking an enhanced sentence. See

D. Ct. Dkt. No. 1-1 at 4-5. These convictions were as follows: (1) a 1984 conviction for

conspiracy to traffic in cocaine in Broward County, Florida; (2) a 1986 federal conviction

in the Northern District of Ohio for unlawful possession of cocaine with intent to

distribute; and (3) a 1986 conviction for aggravated trafficking in Summit County, Ohio.

The procedural history of this case leading up to the final sentencing hearing is complex

and need not be recounted in detail here,1 but, ultimately, in light of those convictions,

Dusenbery was sentenced to the mandatory minimum term of life in prison. See 21

U.S.C. § 841(b)(1)(A). The United States Court of Appeals for the Sixth Circuit affirmed

this judgment of conviction and sentence on appeal. See United States v. Dusenbery, 78

F. App’x 443, 451 (6th Cir. 2003).



       1
         See Dusenbery v. United States, Nos. 5:00-cv-01781, 5:91-cr-00291, 2000 WL
33964135, *1-2 (N.D. Ohio Oct. 31, 2000), for a complete review of this procedural
history.
                                           2
       In 2004, Dusenbery filed a motion pursuant to 28 U.S.C. § 2255, alleging

ineffective assistance of counsel. See Dusenbery v. United States, N.D. Ohio No. 04-cv-

00621. The District Court denied the motion on the merits, id. (order entered June 18,

2004), and the Sixth Circuit declined to issue a certificate of appealability, United States

v. Dusenbery, 6th Cir. C.A. No. 04-3887 (order entered Nov. 18, 2004). In the Sixth

Circuit, Dusenbery has sought, and been denied, permission to file a second or successive

§ 2255 motion.

       Dusenbery then filed the § 2241 habeas petition at issue here while incarcerated

within this Circuit. He argues therein that his enhanced sentenced is unlawful under

Mathis v. United States, 136 S. Ct. 2243 (2016). Specifically, he contends that the Ohio

and Florida statutes under which he was convicted are no longer considered “felony drug

offenses” in light of the Mathis decision. Dusenbery argues that he should, therefore, be

resentenced without the enhancement. The District Court dismissed the petition for lack

of jurisdiction. Dusenbery appeals.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s legal conclusions and review its factual

findings for clear error. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002) (per curiam).

       “Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which

federal prisoners can challenge their convictions or sentences[.]” Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002). As we have explained, “under the explicit
                                              3
terms of 28 U.S.C. § 2255, unless a § 2255 motion would be ‘inadequate or ineffective,’

a habeas corpus petition under § 2241 cannot be entertained by the court.” Cradle, 290
F.3d at 538 (quoting § 2255(e)). “A § 2255 motion is inadequate or ineffective only

where the petitioner demonstrates that some limitation of scope or procedure would

prevent a § 2255 proceeding from affording him a full hearing and adjudication of his

wrongful detention claim.” Id. at 538. This exception is narrow and applies in only rare

circumstances. See In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997); see also Bruce

v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).

       In his § 2241 petition, Dusenbery argues that the Ohio and Florida drug trafficking

statutes under which he was convicted are divisible and contain a broader range of drugs

than has been included in the federal controlled substance schedule since 2010. For these

reasons, he asserts that neither his Ohio nor his Florida conviction can be used as a

predicate § 851 enhancement, and that he is, therefore, not subject to the sentencing

enhancement. He purports to rely on Mathis, in which the Supreme Court stressed that,

for purposes of applying the categorical (or modified categorical) approach, a statute is

divisible only when it sets forth different elements delineating separate crimes, not when

it sets forth different means of committing a single crime. See 136 S. Ct. at 2253.

       The District Court properly rejected the petition. We have not held that claims

challenging the application of a sentencing enhancement fall within the exception to the

rule that habeas claims must be brought in § 2255 motions. See, e.g., Gardner, 845 F.3d

at 103. And, in any event, Dusenbery has not shown that Mathis constituted an
                                             4
intervening change in law which made available to him the argument that he presents

here, that the Ohio and Florida lists of controlled substances contain a broader range of

drugs than the federal controlled substance schedule such that neither the Ohio nor the

Florida conviction can be used as a predicate § 851 enhancement.

       Accordingly, we will affirm the judgment of the District Court.




                                             5